DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this regular application filed on 03/13/20
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Littman et al. (US 2008/0130399 A1) in view of Chalupa et al. (US 2012/0288589 A1).
Regarding claim 1, Littman et al. discloses a method of disinfecting particulate material [0004 and 0036; food particles], the method comprising:
combining the particulate material with a photocatalyst [0022 and 0088] to yield a mixture;
irradiating the mixture [0089] for a length of time with ultraviolet light, wherein irradiating the mixture inactivates microorganisms in the mixture to yield a disinfected mixture; and
separating [0048] the photocatalyst from the disinfected mixture to yield the disinfected particulate matter.
Littman et al. appears silent to disclose pulsing and also appears silent to explicitly disclose the inherent wavelength values of the ultraviolet light.
Chalupa et al. discloses a method of disinfecting mushroom powder [0003] using pulsed UV light [0025] having wavelengths values of about 200 to about 800 nm [0017] so that high levels of nutritious and all natural food is produced at extremely low usage levels [0003]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Chalupa et al. pulsing/wavelengths values to Littman et al. method so that high levels of nutritious and all natural food is produced at extremely low usage levels.
Regarding claim 2, Littman et al. teaches that the particulate mixture comprises a particulate food product [0035] or pharmaceutical product.
Regarding claim 3, Littman et al. teaches that the particulate mixture comprises dried dairy products [0080].
Regarding claim 4, Littman et al. teaches that the microorganisms comprise bacteria, viruses [0088].
Regarding claims 5-8, Littman et al. discloses using titanium dioxide photocatalyst particles or pellets [0088], However, Littman et al. appears silent to disclose that the titanium dioxide is coated on particles or on the pellets, and is also silent to disclose weight ratio values for the photocatalyst to the photocatalytic substrate. One of ordinary skill in the art readily recognize that titanium dioxide photocatalytic particles or pellets are coated on various different types of substrates and at various weight ratios depending on the type of treatment intended. For example, one skilled in the art would readily recognize that certain substrates are suitable for mixing with food particles vs. other substrates. Furthermore, depending on the type of food one skilled in the art would readily recognize that the amount of coated titanium dioxide material will vary. Therefore, The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use different amounts of titanium dioxide with different substrates in order to treat broader different types of food particles.
Regarding claims 9-14, Littman et al. appears silent to disclose pulsing and also appears silent to explicitly disclose the inherent energy values of the ultraviolet light.
Chalupa et al. discloses a method of disinfecting mushroom powder [0003] using pulsed UV light [0025] having wavelengths values of about 200 to about 800 nm [0017] so that high levels of nutritious and all natural food is produced at extremely low usage levels [0003]. Chalupa et al. goes on to disclose time interval values [0017] and energy values [0046-0047, 0033]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Chalupa et al. pulsing/wavelengths values to Littman et al. method so that high levels of nutritious and all natural food is produced at extremely low usage levels.
Regarding claim 15, Littman et al. discloses that the photocatalyst comprises titanium dioxide [0088].
Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chalupa et al. (US 2012/0288589 A1) in view of Chen et al. (US 2016/0143116 A1).
Regarding claim 16, Chalupa et al. discloses a system [0003] for disinfecting particulate material (Fig.1:10), the system comprising:
a pulsed light source (Fig.1: Xenon Pulsed Lamp) that is capable of having a broadband emission spectrum in a range between about 190 nm and about 1100 nm [0034];
a chamber (Fig.1:30) defining a cavity optically coupled to the pulsed light source, wherein the chamber comprises a conveyor (Fig.1:18) configured to accept the particulate material and arranged such that the pulses emitted by the pulsed light source irradiate the particulate material on the conveyor; and
a fan (Fig.1:34).
Chalupa et al. appears silent to disclose using a humidifier and one or more sensors.
Chen et al. discloses a system (Fig.1:1) for maintaining freshness of vegetables and fruits [0002] using ultraviolet rays [0013] and an automatic humidifying system (Fig.1:13) that includes moisture and temperature sensors [0031] in order to extend the duration of the freshness [0004]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Chen et al. humidifying system/sensors in order to extend the particulate material duration of the freshness.
Regarding claims 17-18, Chalupa et al. appears silent to disclose using a controller and one or more sensors.
Chen et al. discloses a system (Fig.1:1) for maintaining freshness of vegetables and fruits [0002] using ultraviolet rays [0013] and an automatic humidifying system (Fig.1:13) that includes moisture/temperature sensors [0031] and controller [0031] in order to extend the duration of the freshness [0004]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Chen et al. humidifying system/sensors in order to extend the particulate material duration of the freshness.
Regarding claims 19-22, the pulsed ultraviolet system (Fig.1:10) of Chalupa et al. is capable of generating pulses in the range of about 50 microsecond to about 70,000 microsecond [0017], is capable of generating pulses of about 0.1 Hz to about 20 Hz [0017, and is capable of generating voltages in the range of about 1000 V to about 3000 V [0017 and 0046], and is capable of generating pulsed light energy values of up to about 2500 J/pulse [0046].
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chalupa et al. (US 2012/0288589 A1) in view of Chen et al. (US 2016/0143116 A1) as applied to claim 16, and further in view of Yoshiaki (JP 2004065239 A – English Translation of The Description Section).
The teachings of the combined Chalupa et al. system have been discussed above.
Regarding claims 23-24, the combined Chalupa et al. system appears silent to disclose that the conveyor includes a photocatalyst that is coated on the conveyor.
Yoshiaki discloses a conveyor system where the conveyor is coated with the photocatalyst in order to deodorize the material being conveyed (Summary of the invention section). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add photocatalyst to Chalupa et al. conveyor in order to deodorize the material being conveyed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798